Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 24, 2019

                                          No. 04-18-00118-CV

   Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A., a/k/a and d/b/a Gonzaba
                                 Medical Group,
                                    Appellants

                                                     v.

                                           Jo Ann PUENTE,
                                               Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-04936
                             Honorable Norma Gonzales, Judge Presiding

                                             ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

        This appeal was previously set for submission on February 19, 2019, before a panel
consisting of Chief Justice Marion, Justice Alvarez, and Justice Rodriguez. The Court, on its own
motion, has determined that this appeal should be heard en banc. See TEX. R. APP. P. 41.2.
Therefore, our previous order submitting this appeal to a panel before this Court is
WITHDRAWN.

       We ORDER the above cause to be set for on briefs submission before this Court, sitting
en banc, on August 14, 2019.

           Entered on this 24th day of July, 2019.
                                            PER CURIAM



Attested to: ____________________________
               KEITH E. HOTTLE,
               Clerk of Court